Case 2:20-cr-00005-BWC Document 45 Filed 12/02/20 Page 1 of 4

GAS 245B (Rev. 04/20) Judgment in a Criminal Case
DC Custody TSR

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

 

 

)
)

Ms )

Dennis Ogburn Case Nunber 2:20CR00005-1

USM Number: 14709-026
)
)
)

Alan David Tucker

 

THE DEFENDANT: Defendant’s Attorney
& pleaded guilty to the lesser included offense of Count 1.
L] pleaded nolo contendere to Count(s) which was accepted by the court.

C] was found guilty on Count(s) after a plea of not guilty.
The defendant is adjudicated guilty of this offense:
Title & Section Nature of Offense Offense Ended Count

18 U.S.C. § 113(a)(4) Assault by striking, beating, or wounding August 26, 2019 l

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

(J The defendant has been found not guilty on Count(s)

Count 2 is dismissed as to this defendant on the motion of the United States.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

November 30, 2020

Date of Imposition 78 (ub |

Signatireot du 0 Judge

BENJAMIN W. CHEESBRO
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA

Name and Title of Judge

eT inlke Gy CeO

Date
Case 2:20-cr-00005-BWC Document 45 Filed 12/02/20 Page 2 of 4

 

GAS 245B (Rev. 04/20) Judgment in a Criminal Case Judgment — Page 2 of 4
DC Custody TSR
DEFENDANT: Dennis Ogbum
CASE NUMBER: 2:20CRO00005-1
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
12 months. This sentence is to be served consecutively with the term of imprisonment the defendant is presently serving.

[] The Court makes the following recommendations to the Bureau of Prisons:

] The defendant is remanded to the custody of the United States Marshal.

© ss The defendant shall surrender to the United States Marshal for this district:

O at O am O pm. on

 

OO sas notified by the United States Marshal.

( The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

0) before 2 p.m. on

 

1 asnotified by the United States Marshal.

CJ asnotified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 2:20-cr-00005-BWC Document 45 Filed 12/02/20 Page 3 of 4

 

GAS 245B (Rev. 04/20) Judgment in a Criminal Case Judgment — Page 3 of 4
DC Custody TSR

DEFENDANT: Dennis Ogbum

CASE NUMBER: 2:20CR00005-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment **
TOTALS $25
(1) The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C)

will be entered after such determination.

(1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ $

CL] Restitution amount ordered pursuant to plea agreement $ _

CL] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject to
penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

([] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
LO the interest requirement is waived forthe [fine O restitution.

U1 the interest requirement for the [ fine [) restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
Case 2:20-cr-00005-BWC Document 45 Filed 12/02/20 Page 4 of 4

 

GAS 245B (Rev. 04/20) Judgment in a Criminal Case Judgment — Page 4 of 4
DC Custody TSR
DEFENDANT: Dennis Ogburn
CASE NUMBER: 2:20CR00005-1
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A & Lump sum payment of $25 due immediately.

1 not later than ,or
Ol inaccordance FT C, OF D, OF E,or [C F below;or

 

() Payment to begin immediately (may be combined with OG, CI D, or I F below); or
C ( Payment in equal (e.g., weekly, monthly, quarterly) installments of $ ___ overa period of
(¢.g., months or years), to commence {e.g., 30 or 60 days) after the date of this judgment; or
D (C) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ _ over a period of
_ (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

 

term of supervision; or

E (1 Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F ( Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.

oO

The defendant shall pay the cost of prosecution.
LJ) The defendant shall pay the following court cost(s):

Cl ‘The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
